 372DECISIONSOF NATIONALLABOR RELATIONS BOARDSheetMetalWorkersLocalUnionNo.332,AFL-CIO'andLear-Siegler,Inc.- HollyDivision,ChargingPartyandInternationalChemicalWorkersUnion,LocalNo.766,AFL-CIO,Party to Contract.Case 36-CD-49June 3, 1969DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MCCULI OCH AND MEMBERSFANNING AND JENKINSThis is a proceeding under Section 10(k) of theNationalLaborRelationsAct,asamended,following a charge filed on January 22, 1969, and anamended charge filed on February 11, 1969, byLear-Siegler, Inc.HollyDivision,hereinaftercalledLear-Siegler or the Employer, alleging thatSheetMetalWorkersLocalUnionNo. 332,AFL-CIO, hereinafter called Sheet Metal Workers,had violated Section 8(b)(4)(D) of the Act. Ahearingwas held pursuant to notice at Eugene,Oregon, on March18 and19, 1969, before HearingOfficer Patrick H.Walker. Employer, Sheet MetalWorkers,andInternationalChemicalWorkersUnion, Local No. 766, AFL-CIO, hereinafter calledChemicalWorkers, appeared at the hearing andwere afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidencebearing onthe issues. Employer and SheetMetalWorkers filed briefs in support of theirpositions.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE FMPLOSERThe record discloses that the Employer, anOregon corporation wholly owned by Lear-Siegler,Inc.,aCalifornia corporation, is engaged in thesale, servicing, installation, replacement and repairof heating and air-conditioning equipment. TheEmployer purchased, during the year preceding thehearing, in excess of $100,000 worth of goods andmaterialswhich originated outside the State ofOregon and were delivered to it from points directlyoutside the State of Oregon, or directly frompersonswho in turn received said goods andmaterials directly from points outside the State ofAs amended at the hearingto reflectits correct designation.176 NLRB No. 41Oregon.We find that the Employerisengaged incommerce within the meaningof Section 2(6) and(7) of the Act and that it will effectuate the policiesof the Actto assert jurisdictionherein.11.THE I ABORORGANIZATIONS INVOLVEDThe record shows, and we find, that Sheet MetalWorkersandChemicalWorkersarelabororganizations within the meaning of Section 2(5) ofthe Act.III.THE DISPUTEA. The Workat IssueThis proceeding arises out of a dispute overwhether work involving the installation of heatingandair-conditioningequipment,includingtheinstallation of prefabricated ducts and vents, shouldbe assigned to members of Sheet Metal Workers orretainedby employees representedbyChemicalWorkers.B. Background and Facts of the DisputeLear-Siegleremploysapproximatelyeightemployees at its Eugene, Oregon, location. Itsemployees,currentlyrepresentedbyChemicalWorkers, are designated as working foremen andsenior and junior gas-burning equipment installers.Fortypercentof the Employer's business isderived from the sale, service, and installation ofcentralheatingandair-conditioningequipment.Another 40 percent is derived from the installationof ductless heating equipment owned and leased byNorthwest Natural Gas Company. The remainderdealswithmiscellaneous installation, repair, andrebuilding services.The work in dispute is of thefirst type.TherecordestablishesthattheEmployercontracted with the general contractor,Wayne L.Johnson, for the installation of central heatingsystems and gas piping for water heaters for a92-unitapartment house, project at 565 CoburgRoad, Eugene, Oregon. Pursuant to the terms ofthiscontract, the Employer has commenced theinstallation of the heating systems and gas piping.Each central heating system is built around a gasfurnacewhich will heat one entire apartment ordwelling unit, normally consisting of three or fourrooms.Ordinarily the Employer assigns only oneemployee to perform the necessary work in eachapartment.At times, however, an additionalemployee is assigned for the purpose of assisting insetting the heavy equipment in place. In addition tosetting the furnace in place, the employee cuts, fits,and installs the necessary piping, in each case usingthe appropriate sheet metal, pipefitting, or testingtools.More specifically, the employee connects andruns a gas pipe from the meter to the furnace and SHEET METAL WORKERS LOCAL 332373connects the pipe to the furnace. He also runs asheetmetal vent to the flue, generally through theroof. The prefabricated sheet metal ducts which theemployee installs pass the air throughout thedwelling unit. The employee pressure-tests the pipe,purges the line of air, lights the unit, and tests it inoperation.On January 22, 1969, while the Employer'semployees were engaged in the above-mentionedwork functions at the Coburg Road constructionsite,an individual picketed the construction projectwith a sign reading, "Lear-Siegler, Inc. do [sic] nothave an agreement with Sheet Metal Local 332."Hulse. the Employer's Eugene manager, asked thepicket to explain the meaning of the sign and wastold by the picket that it was self-explanatory. As aresult of the picketing, employees working for othersubcontractors stoppedwork.During the workstoppage,Hulse wasordered to take his men off thejobbythegeneralcontractor'ssuperintendent,Wardell, in order that the other craft employeescould return to their jobs. Hulse acceded to thisdemand and did not resume work on the job untilapproximately a week and one-half later, at a datesubsequent to the filing of theinstantoriginalcharge.Crosby, business agent for SheetMetalWorkers, admitted at the hearing that he placed theaforementionedpicketupon the advice of hisExecutive Board.C. Contentions of the PartiesThe Employer and Chemical Workers argue thattheinstantemployees should retain the workbecause of economy and efficiency derived from theflexibility in scheduling the work. They further claimthat the employees are well qualified and haveperformed the work in a satisfactory manner andthat there is no reason to assign the work to SheetMetalWorkers. In addition, the Employer assertsthat the instant dispute is part of an underlyingfundamentaljurisdictionaldisputeandthat,therefore, the Board's award herein should extend tothe installation of similar work throughout SheetMetal Workers' jurisdiction. In support of its claimthattheinstantdispute is part of a largerjurisdictional dispute, the Employer points to severalprior Board awards dealing with the installation ofsimilarwork in the northwest area' and thestatementmade by Crosby that Sheet MetalWorkers would in the future again claim any similarworkperformedby the Employer within itsjurisdiction.Althoughclaimingjurisdictionovertheinstallation of the furnaces and all sheet metal ductwork, Sheet Metal Workers are not claiming the gaspiping to the furnaces or the electrical hookups that'Lear-Siegler, Inc.- HollyDivision, 174 NLRB No.4, SieglerServiceCo. 169 NLRB No. 118;NorthwestNatural GasCompany.163 NLRBNo. 56;NorthwestNatural GasCompany,156 NLRB 1071, andCascadeNatural Gas Corporation,149 NLRB 1014.may be involved in the installation of suchequipment. In support of its claim, Sheet MetalWorkers argues that its members can more skillfullyand efficiently perform the disputed work and that ithas traditionally performed such work.D. Applicability of the StatuteIn a proceeding under Section 10(k) of the Act,the Board is required to find that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated.For this purpose, the Board must findevidence in the record that the charged labororganizationhasengagedinorinducedorencouraged a strike, or has threatened, coerced, orrestrained any person engaged in commerce, with anobject of forcing an employer to assign certain workto employees in a particular labor organization ortrade rather than to employees in another labororganization or trade.We find, based upon the foregoing, that there isreasonablecause to believe that SheetMetalWorkers sought to force a reassignment of thedisputed work in contravention of the proscriptioncontained in Section 8(b)(4)(D). Accordingly, thedisputeisproperlybeforetheBoardfordetermination.E.Merits ofthe DisputeSection 10(k) of the Actrequires the Board tomake an affirmative award of the disputed workafter giving due consideration to various relevantfactors.As theBoard has stated,its award is an actof judgment based upon common sense andexperience in balancing such factors.The followingfactors are relevant in making a determination ofthe dispute before us.1.Collective-bargaining agreement:The Employer has hada bargaining agreementwith Chemical Workers for approximately 3 years.Pursuant to this agreement,theEmployer hasassignedemployeesrepresentedbyChemicalWorkers to performallinstallationwork. SheetMetalWorkers has had no contracts with theEmployer.2.Skills of theemployees.The members of Sheet Metal Workers receiveextensivetrainingandundergoarigorousexamination of their abilities in their specializedfield.The record does not establish, however, thatthese employees possess any particular expertiseregarding the installation and testing of the heatingunitsunderconsideration.Rather,thedutiesinvolved in the installation and testing are such thatthe training and skills of employees represented byChemical Workers are sufficient to carry out all of 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe requisite operations.These latter employeesregularly attend a school of instruction conducted bytheNorthwest Natural Gas Company and receivespecialized on-the-job training.In addition, all theemployees in the Employer's Eugene office, with theexception of two men recently hired before thehearing,possess gas fitters'licenses fromthe city ofEugene,having obtained the licenses after successfulcompletion of written examinations.Furthermore,the Employer is apparently satisfied with the skillsof its employees.3.Efficiency and economy of operations:As discussed above, except for assistance in itsplacement, the installation of a heating unit requiresonly one employee. If Sheet Metal Workers were tobe assignedto the work, it would be necessary forthedifferentcraftsmen to perform specializedoperations at different times. The result would be afragmented operation with increased costs, morecomplicated scheduling of workers,and more timerequired to complete the job.4.Area and industry practice:The area practice is not clearly defined. TheEmployer hasin the past assignedall installationworkin the StatesofOregon and Washington toemployees representedby Chemical Workers. Localsof Chemical Workers have contracts with six gasheating equipment installationcompanies and twogas distribution companiesin the Pacific Northwest.SheetMetal Workers has contracts with several gasheatingcompanies in theOregon area. Thesecompanies,however,areprimarilyengaged inplumbing or sheetmetal work and only secondarilyengaged in heating.SheetMetalWorkers'assertionthatanindustrywidepractice is evidenced bynumerousAFL-CIONationalJointBoarddeterminations is inconclusivein light of the factthat thereisno evidence establishingthat suchdeterminationsdealt with the specific kind of workhere in question.Moreover, the record fails toestablish that either theEmployer or ChemicalWorkers was a party tosuch disputes.ConclusionUpon the record as a whole, and after fullconsideration of all relevant factors involved, webelieve that the employees of Lear-Siegler who arecurrently represented by ChemicalWorkers, ratherthan sheet metal workers represented by RespondentSheetMetalWorkers, are entitled to the work indispute.We base this conclusion upon theEmployer's assignment of the disputed work to itsown employees,the fact that the assignment isconsistent with the Employer's past practice and thecurrentbargainingcontract,thefactthattheemployees represented by Chemical Workers possessthe requisite skills to perform the work, and thatsuch an assignment will result in efficiency andeconomy of operations.We shall accordingly determine the dispute beforeus by awarding all installation of heating equipment,including the fitting of pipe and prefabricated ductsand vents attendant thereto, to those employeesrepresented by ChemicalWorkers, but not to thatUnion or its members. In consequence, we shall alsodetermine that Sheet Metal Workers was not and isnotentitled,bymeans proscribed by Section8(b)(4)(D) of the Act, to force or require theEmployer to assign the disputed work to itsmembers. Since there is a strong probability thatsimilar disputes may occur in the future, we holdthat the determination in this case applies not onlyto the job in which the dispute arose, but to allsimilar work done or to be done in Eugene, Oregon,and surrounding counties,within the territorialjurisdictional area of the Sheet Metal Workers, byLear-Siegler, Inc.Holly Division.'DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, theNationalLabor Relations Boardherebymakes the following Determination of theDispute:1.Employees of Lear-Siegler, Inc.HollyDivision,whoarecurrentlyrepresentedbyInternational ChemicalWorkers Union, Local No.766, AFL-CIO, are entitled to perform the work ofinstallingheating and air-conditioning equipment,including the fitting of pipe and prefabricated ductsand vents attendant thereto, in Eugene, Oregon, andsurroundingcountieswithintheterritorialjurisdiction of SheetMetalWorkers Local Union,No. 332, AFL-CIO.2.SheetMetalWorkers Local Union No. 332,AFL-CIO, is not entitled, by means proscribed bySection 8(b)(4)(D) of the Act, to force or require theEmployer to assign the above work to employeeswho are represented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, Sheet Metal WorkersLocal Union No. 332, AFL-CIO, shall notify theforRegion19andtheOfficer-in-Charge for Region 36, in writing, whetheror not it will refrain from forcing or requiring theEmployer,bymeansproscribedbySection8(b)(4)(D) of the Act, to assign the work in disputeinamannerinconsistentwiththeabovedetermination.'SeeNorthwest Natural GasCompany.163 NLRB 56.